Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 10/15/2018. Claims 1-13 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “Transmitter, Receiver, Computing unit” in claims 1, 4-6, 8-9, 12-13 and “means” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Page 6, lines 12-18 and page 8 lines 3-6
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (US 10845467 B2) in view of Hinderling et al. (US 10345434 B2).
Regarding claim 1, Axelsson teaches a multiple-pulses-in-air (MPiA) laser scanning system configured for measuring the time-of-flight of laser pulses, comprising: 
a laser scanner (Fig.1, range finder 1) including: 
a transmitter configured for transmitting a plurality of consecutive laser pulses as send pulses towards a target, and a receiver configured for detecting the send pulses returning from the target as return pulses (Col 4:line 62 to col 5: lines5. See also, col 7: lines 5-8); 
and a computing unit configured for determining a measurement value indicative of a time-of-flight of a send pulse based on an assignment of one of the return pulses to the send pulse (col 7: lines 11-18. See also col 2: lines 63-65,).
Axelsson fails to explicitly teach wherein the laser scanner is configured for executing a range probing at intermittent points in time, wherein each range probing comprises a time-of-flight arrangement which is constructed to be free of the multiple-pulses-in-air problem 
and wherein the computing unit is configured for carrying out the assignment based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a 
However, Hinderling teaches wherein the laser scanner is configured for executing a range probing at intermittent points in time, wherein each range probing comprises a time-of-flight arrangement which is constructed to be free of the multiple-pulses-in-air problem (Figs.7a-b. See also, abstract and Fig.3a-b).
and wherein the computing unit is configured for carrying out the assignment based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least another of the return pulses and by taking into account at least one probe value indicative of a time-of-flight determined based on the range probing as reliable measurement value (Figs.3a-e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Axelsson’s lidar scanner to incorporate the teachings of Hinderling at col 6: lines 21-41, This improved time of flight measurement method with direct decoding (for example in real-time on an FPGA) is likewise more robust with respect to ambiguities triggered by distance jumps. In the case of any sequence changes generated by distance measurement jumps, the ascertained identification number of the received signal pulse or of the signal pulse sequence can be associated correctly, and without any a priori assumptions, with the transmission pulse, the entire time of flight can be evaluated, and the associated absolute distance from the target object can be calculated.

	 It is possible by way of the coding signature of each individual receive pulse and by way of a pulse counter (having the currently transmitted coding signature) to robustly calculate the true distance over the entire ambiguity distance directly and for example without coding-dependent a priori tables and case discrimination. 
	In the dense environment this system gives the insurance to record the right pulses.

Regarding claim 2, Axelsson teaches the laser scanning system according to claim 1, wherein the laser scanner is configured: 
to direct the send pulses towards the target according to a spatial scan pattern having spatially different scan points (Fig. 2C), and  25 
to carry out at least part of the range probing at different scan points of the spatial scan pattern (col 7: lines 37-45.See also, Column 7 line 55- column 8 line 3).

Regarding claim 3, Axelsson teaches The laser scanning system according to claim 2, wherein the laser scanner is configured for aerial surveying of an overflown terrain, generating the spatial scan pattern such that it has a transverse extension with respect to a flight direction of181012KAP-56344-US 19 the laser scanner (Figs. 2a-2c, col 7: lines 19-36 and Column 7 line 55-column 8 line 3) 
and for carrying out at least part of the range probing at different scan points along the transverse extension (Figs. 2a-2c, col 7:lines 19-36 and Column 7 line 55-column 8 line 3 ).

Regarding claim 4, Axelsson, as modified in view of Hinderling, teaches the laser scanning system according to claim 1, wherein the computing unit is configured for carrying out the assignment by taking into account the temporally 5closest range probing preceding the return pulse, or by taking into account the temporally closest range probing succeeding the return pulse (Hinderling, Col 5: lineS 17-25 and lines 34-38. See also, col 6: lines 13. See also col 3: lines 40-52).
Regarding claim 7, Axelsson teaches the laser scanning system according to claim 1, wherein the computing unit is further configured for determining a confidence level of the assignment, wherein the confidence level is determined based on at least one of: 
 a difference between the measurement value and the probe value determined from the temporally closest range probing,  
a similarity of different sections of a chronological course of determined measurement values, 
a statistical model, and 
a mathematical measure (col 5: lines 6-20).

Regarding claim 8, Axelsson teaches the laser scanning system according to claim 7, wherein: the laser scanner is configured for imprinting a regular pulse-position modulation onto the send pulses (col 6: line 66 to col 7: line 10), and 
 the computing unit is configured for determining the confidence level based on the pulse-position modulation, and a statistical method or mathematical measure (col 5: lines 6-20).


Regarding claim 13, Axelsson, as modified in view of Hinderling, teaches a computer program product comprising program code which is stored on a machine-readable medium having computer-executable instructions for performing:181012KAP-56344-US22 
carrying out an assignment of a return pulse of a laser scanner to a send pulse of the laser scanner based on range tracking, wherein 
 the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least 5another return pulse of the laser scanner ((Hinderling, Col 5: lines 61-67. See also, lines 31-41), and 
by taking into account at least one probe value indicative of a time-of-flight determined based on a range probing as reliable measurement value, wherein the range probing comprises a time-of-flight arrangement which is carried out at intermittent points in time by the laser scanner and constructed to be free of the 10multiple-pulses-in-air problem (Hinderling ,Figs. 3a-e).
	In the dense environment this system gives the insurance to record the right pulses.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (US 10845467 B2) in view of Hinderling and Landau et al. (US 5638164 A).
Regarding claim 5, Axelsson as modified in view of Hinderling, teaches the object detection apparatus according to claim 1. However, the combination fails to explicitly teach  
the laser scanning system according to claim 1, wherein the computing unit is further configured: 
to record a history of probe values determined from different range probings and 10of measurement values determined based on different return pulses ,

However, Landau teaches wherein the computing unit is further configured: 
to record a history of probe values determined from different range probings and 10of measurement values determined based on different return pulses,
 to apply a heuristic technique for approximating a shape component of the target based on the history, and " to take into account the shape component for carrying out the assignment (Fig. 2B, col 7: lines 10-29. See also, claim 16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Axelsson’s lidar scanner, in view of Landau’s teaching at col : lines 10- 29, If a suspect target is recognized, an estimated locality of a highly characteristic target feature is determined. The locality may be determined by use of prior information regarding the relative location of the highly characteristic target feature within the segment. For example, a tank's turret-barrel junction is typically located not far from the center of the tank's contour when viewed from above. The prediction based on location relative to segment contour may be improved by utilizing 3D imaging information. For example, if a "peak" is found close to the estimated location of the turret-barrel junction, the location of the "peak" may be adopted as a new, improved estimated location, because is provided a low target detection response time which is important for moving target detector systems because the difficulty of returning to the exact location of a target increases as the target detector moves further from the target
Regarding claim 6, Axelsson, as modified in view of Hinderling and Landau, teaches the laser scanning system according to claim 5, wherein 15the computing unit is configured for 
wherein the moving time window has a fixed size which is larger than a time interval between consecutive range probings (Landau, col 2: lines 46-55. See also, col 3: lines 1-14. The system operates in one of three modes, sampling a designated area at a resolution which varies depending upon the mode of operation.  In a first mode of operation a low resolution scan is employed to effectively cover a wide target area. As the target area is swept, "regions of interest" are identified based on given criteria. In the second mode of operation at least a portion of a detected region of interest is scanned at a higher resolution thereby yielding a region of interest profile and in a third mode of operation a further high resolution scan within the segment or plateau verifies or rules out presence of a target. ).
It would have been obvious to modify Axelsson to include the reassignment as taught by Landau as shown above because is saved time and reduce the cost of a lidar system.

Claims 9, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Hinderling, Landau and Rieger et al. (US 20180224528 A1)
Regarding claim 9, Axelsson, as modified in view of Hinderling and Landau, teaches a multiple-pulses-in-air (MPiA) laser scanning system according to claim 1 configured for measuring the time-of-flight of laser pulses, the MPiA laser scanning system comprising:  10
a laser scanner with a transmitter configured for transmitting a plurality of consecutive laser pulses as send pulses towards a target, and  a receiver configured for detecting the send pulses returning from the target as return pulses (Axelsson, Col 4:line 62 to col 5: lines5. See also, col 7: lines 5-8);   

wherein the computing unit is configured: 
to carry out the initial assignment based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least another return pulse (Hinderling ,Fig 3d, col 12: lines 48-56), 25
and to carry out a selection of one of the assignments by respectively generating corresponding point cloud sections within the 3D point cloud, and by carrying 30out a comparison of the point cloud sections with the neighborhood within the 3D point cloud (Landau, Fig. 3. See also, col 7: lines 21-28 and col 3: lines 29-31).
Axelsson, as modified in view of Hinderling and Landau, fails to explicitly teach, however Rieger teaches to determine a confidence level (in Rieger, ascertained time is a confidence level) of the initial assignment, and for generating an alternative assignment of the return pulse to a different send pulse in case the confidence level is below a defined threshold (Rieger, para [0009].See also, fig. 3. Para [0031] and abstract).
It would have been obvious to modify Axelsson to include the reassignment as taught by Rieger as shown above because is reduced the effects of blind ranges (or a reception gap) to the receipt of a reflected pulse
Regarding claim 10, Axelsson, teaches the laser scanning system according to claim 9, wherein the confidence level is determined based on at least one of a similarity of different sections of a chronological course of determined measurement values, a statistical model, and a mathematical measure (Col 5: lines 6-20). 
Regarding claim 11, Axelsson, as modified in view of Hinderling. Landau and Rieger, teaches the laser scanning system according to claim 9, wherein the selection is based on a density criterion for the 3D point cloud (Rieger, para [0010]: lines 1-14). 
It would have been obvious to modify Axelsson to include the reassignment as taught by Rieger as shown in claim 9 above because is gave a faster response time and a better resolution.
Regarding claim 12, Axelsson, as modified in view of Hinderling, Landau  and Rieger, teaches, the computer program product comprising program code  which is stored on a machine-readable medium having computer-executable instructions which, when run on a computing unit of a laser scanning system according to claim 1, cause the 10computing unit to perform: 
carrying out an initial assignment of a return pulse of a laser scanner to a send pulse of the laser scanner based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least another return pulse of 15the laser scanner (Axelssom, Col 7: lines 11-18 and also, lines 18-36).
  generating a 3D point cloud based on the initial assignment and targeting 20information for the send pulses defined by a scanning pattern of the laser scanner, and 
 carrying out a selection of one of the assignments by respectively generating corresponding point cloud sections within the 3D point cloud, and by carrying out a comparison of the point cloud sections with the neighborhood within the 253D point cloud (Landau, Fig. 3. See also, col 7: lines 21-28 and col 3: lines 29-31).

It would have been obvious to modify Axelsson to include the reassignment as taught by Rieger as shown in claim 1 because is reduced the effects of blind ranges (or a reception gap) to the receipt of a reflected pulse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, these claims are toward “the computer program product comprising program code which is stored on a machine-readable medium having computer-executable instructions” The broadest reasonable interpretation of “machine-readable medium” covers transitory propagating signals, which are non-statutory. The disclosure in page 10 line 28 to page 11 line 14 regarding “program code which is stored on a machine-readable medium” does not make it clear that transitory signals are completely excluded from the interpretation of "machine-readable medium." Therefore, a broadest reasonable interpretation of these claims covers a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); MPEP 9th Ed., § 2106.I. To overcome this rejection, applicant should insert –- non-transitory — before “machine-readable medium”. Such an 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
 Robert Eaton (US 7944548 B2) teaches an Increasing Measurement Rate in Time of Flight Measurement Apparatuses  
Wilton et al. (US 10620301 B2), teaches a LiDAR System and Method Employing Late-lock Geiger Mode Detection
Mellot et al. (US 10416294 B2) Ranging Device Read-out Circuit
LaChapelle et al. (US 10295668 B2), teaches reducing the Number of False Detections in a Lidar System
Dussan et al. (US 20160047903 A1), teaches Ladar Point Cloud Compression
Ferrano et al. (US 9154717 B2), teaches Aerial Camera System and Method for Correcting Distortions in an Aerial Photograph
Dutton et al. (US 20150041625), teaches TIME TO DIGITAL CONVERTER AND APPLICATIONS THEREOF
Rohner et al. (US 20090185159 A1), teaches distance measuring method and distance measuring element for detecting the spatial dimension of a target

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645